Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are now pending in the application under prosecution and have been examined. Claim 1 has been canceled by applicant’s amendment.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by US 2014/0304231(Kamath et al).

With respect to claims 1, 8, and 15, Kamath teacehs  method for enabling a first server computing device that interfaces with a first server computing device cluster to facilitate processing checkpoints with at least one second computing device that interfaces with a second server computing device cluster (system to enhance coordination among a cluster nodes of a distributed systems to increase efficiency and speed, the system having at least first computing node and a second computing node wherein: each of the nodes of the cluster configured to maintain an application-state, distributed replication table that includes entries to track resources of applications across the cluster of nodes; and each of the nodes in the cluster of nodes can own one or more partitions of the application-state, distributed replication table) [Par. 0006-0009] , the method comprising, at the first server computing device cluster: receiving, from the at least one second computing device, information associated with a particular number of last-processed objects associated with the second server computing device cluster (replicating, by a first node in the cluster of nodes, an entry of the application-state, distributed replication table stored at the first node, the entry being replicated to at least one node in a replication chain) [Par. 0006-0009]; and for each first partition of two or more first partitions associated with the first server computing device cluster: in response to identifying that at least one object stored in the first partition corresponds to at least one object of the last-processed objects: updating a configuration to indicate, for the first partition, a respective offset associated with the at least one object (the nodes of the cluster configured to determine that the copy of the entry is out of date by determining if the copy of the entry at the second node has been updated or accessed within a predetermined amount of time (Par. 0010); in response to determining, by a second node in the cluster of nodes, that a copy of the entry stored on the second node is out of date, re-replicate the replicated entry to at least one of the plurality of nodes in the replication chain, and updating the outdated entry with the copy of the replicated entry) [Par. 0006-0009; Par. 0239-0241].

With respect to claims 2, 9, and 16, Kamath teaches the distributed system and method comprising, for each first partition of the two or more first partitions associated with the first server computing device cluster: in response to identifying that at least one object stored in the first partition does not correspond to at least one object of the last-processed objects: leaving the configuration intact, wherein the configuration indicates a respective offset for the first partition that corresponds to a last-processed object within the first partition (multi-nose system to determine  packet assigned for storage where: if a core that receives the request will also store the packet, the packet processing engine on the core may establish or update a resource in the partition assigned to the core, the packet processing engine to access the partition to determine if the resource is already stored in the partition) [Par. 0239-0242].

With respect to claims 3, 10, and 17, Kamath teaches the distributed system and method, wherein identifying that at least one object stored in a first partition of the two or more first partitions corresponds to at least one object of the last-processed objects comprises: comparing a unique identifier associated with the at least one object against respective unique identifiers associated with the last-processed objects (using lookup table or hash table to track object, establishing connected to allow the entry update, the object updated being assigned name or identifier  where, in response to determining, by a second node in the cluster of nodes, that a copy of the entry stored on the second node is out of date, forwards the requests to a second node and responds to the request by the client with address information associated with the application identified to directly update the identified application) [Fig. 8B; Par. 0056; Par. 0122-0126; Par. 0232-0235].

With respect to claims 4, 11, and 18, Kamath teaches the distributed system and method wherein the respective unique identifiers are hash values produced by issuing a hash function against respective unique properties associated with the objects (using a lookup tables or hash tables wherein each node is allowed updated down a replication chain for an updated copy of the distributed hash table entry from one of the associated replicas and wherein, responsive to receiving the replica copy of the entry, each node responds by updating the entry) [Fig. 8B; Par. 0108; Par. 0232-0235].

With respect to claims 5, 12, and 19, Kamath teaches the distributed system and method comprising: in response to identifying that each of the last-processed objects corresponds to an object stored in any first partition of the two or more first partitions: issuing, to the at least one second computing device, an acknowledgement that the information is successfully received and processed (using lookup table or hash table to track object, establishing connected to allow the entry update, the object updated being assigned name or identifier  where, in response to determining, by a second node in the cluster of nodes, that a copy of the entry stored on the second node is out of date, forwards the requests to a second node and responds to the request by the client with address information associated with the application identified to directly update the identified application) [Fig. 8B; Par. 0056; Par. 0122-0126; Par. 0232-0235].

With respect to claims 6, 13, and 20, Kamath teaches the distributed system and method, wherein each object stored in any first partition of the two or more first partitions includes: a unique identifier; and a byte array for storing data (using lookup table or hash table to track object, establishing connected to allow the entry update, the object updated being assigned name or identifier  where, in response to determining, by a second node in the cluster of nodes, that a copy of the entry stored on the second node is out of date, forwards the requests to a second node and responds to the request by the client with address information associated with the application identified to directly update the identified application) [Fig. 8B; Par. 0056; Par. 0122-0126; Par. 0232-0235].

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/292050 (Doshi et al) teaching technologies for virtual multipath access including a computing device configured to sequester a recovery partition from a host partition while allowing the recovery partition to access one or more resources of the host partition such as host memory or data storage.
US 2015/0319226 (Mahmood) teaching methods and systems to include determining  that if the first computing device is not connected to the client device, then transmitting, from a first computing device, a first message to a database associated with a cluster, the first message including the command and a device state of the first computing device, and transmitting, from the second computing device and based on the device state of the second computing device, the command to the client device.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/             Primary Examiner, Art Unit 2136